UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DARNELL STANLEY,                       )
                                       )
               Petitioner,             )
                                       )
               v.                      )      Civil Action No. 13-0063 (RC)
                                       )
                                       )
UNITED STATES                          )
OF AMERICA et al.,                     )
                                       )
                                       )
               Respondents.            )


                                        MEMORANDUM

       This matter is before the Court on Order from the United States Court of Appeals for the

District of Columbia Circuit, holding the appeal in abeyance pending this Court’s resolution of

whether a certificate of appealability (“COA”) is warranted. No. 13-5132 (D.C. Cir. May 21,

2013). A COA may issue only if the petitioner “has made a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). A "substantial showing" includes "showing that

reasonable jurists could debate whether . . . the petition should have been resolved in a different

manner or that the issues presented were 'adequate to deserve encouragement to proceed further.'

" Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880,

893 & n.4 (1983)). If the certificate is granted, the court must specify which issues raise such a

substantial showing. United States v. Weaver, 195 F.3d 52, 53 (D.C. Cir. 1999).

       For the reasons stated in the memorandum opinion supporting the order from which

petitioner appeals, the Court finds that petitioner has not "made a substantial showing of the




                                                 1
denial of a constitutional right." 28 U.S.C. § 2253(c)(2). Hence, no basis exists for issuing a

COA. The Clerk is directed to transmit this memorandum promptly to the appellate court.



                                                     ________/s/____________
                                                     RUDOLPH CONTRERAS
                                                     United States District Judge
Date: May 22, 2013




                                                 2